458 F.2d 511
CENTRAL BANK AND TRUST COMPANY, an Alabama Corporation, Appellee,v.FIRST NORTHWEST BANK, a Missouri Corporation, Appellant,v.William Vincent TUCKER et al., Third-Party Defendants.
No. 71-1604.
United States Court of Appeals,Eighth Circuit.
Submitted May 11, 1972.Decided May 17, 1972.

Francis L. Kenney, Jr., Kenney, Leritz & Reinert, St. Louis, Mo., for appellant.
Thomas C. Walsh, Daniel R. O'Neill, St. Louis, Mo., Robert E. Parsons, Birmingham, Ala., for appellee; Bryan, Cave, McPheeters & McRoberts, St. Louis, Mo., McDaniel, Hall & Parsons, Birmingham, Ala., of counsel.
Before MATTHES, Chief Judge, and HEANEY and STEPHENSON, Circuit Judges.
PER CURIAM.


1
This is an appeal from the judgment of the United States District Court for the Eastern District of Missouri in favor of plaintiff-appellee and against appellant First Northwest Bank.


2
Numerous contentions have been presented by the appellant.  All have been carefully considered and found lacking in substance.  The district judge, in a soundly reasoned opinion reported at 332 F. Supp. 1166 (E.D.Mo.1971), demonstrated that appellant's defenses were tenuous and insufficient to relieve appellant from liability on the cashier's check which it had issued.  We affirm on the basis of the district court's opinion.